EXAMINER'S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ryan W. Smith (Reg. No. 62,257) on 18 March 2022.

The application has been amended as follows: 
IN THE CLAIMS
In Claim 1, page 22, lines 3-4, “syringe; and” has been replaced by a comma, a carriage return has been added, and the phrases - -
wherein forces of the first urging portion and the second urging portion are collinear with a longitudinal axis of the syringe,
wherein the lifting and lowering section engages the syringe between the first urging portion and the second urging portion, and - - have been added.

In Claim 1, page 22, line 6, “component holding section” has been replaced by - - lifting and lowering section - -.


providing - -.
(The “providing” step is on a separate line from the above “, comprising:”.)

In Claim 4, page 23, line 10, “component holding section” has been replaced by - - lifting and lowering section - -.

In Claim 4, page 23, last two lines, “syringe; and” has been replaced by a comma, a carriage return has been added, and the phrases - -
wherein forces of the first urging portion and the second urging portion are collinear with a longitudinal axis of the syringe,
wherein the lifting and lowering section engages the syringe between the first urging portion and the second urging portion, and - - have been added.

 In Claim 4, page 24, line 1, “the contact determination section determines” has been replaced by - - determining - -.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The independent claims overcome the prior art since they require that (1) forces of the first urging portion and the second urging portion are collinear with a longitudinal axis of the syringe, (2) the lifting and lowering section engages the syringe between the first urging portion and the second urging portion, and (3) the contact-detecting sensor is disposed above the lifting and lowering section in combination with the other claim limitations.
in order to avoid interference between component P mounted on board K and contact-detecting sensor 95 unnecessary. In this way, component mounter 1 can efficiently perform the mounting work of mounting component P.” This is a criticality statement of the location of contact-detecting sensor 95. 
The prior art of record does not disclose this combination of limitations. For example, US Patent Application Publication No. 2016/0037694 to Kawaguchi discloses lifting and lowering section 124 and contact-detecting sensor 120 (paragraph [0033]; FIG. 4), however, Kawaguchi does not disclose that (3) contact-detecting sensor 120 is disposed above lifting and lowering section 124 in combination with the other claim limitations.
US Patent Publication No. 5,285,946 to Tomigashi et al. discloses lifting and lowering section 54 (FIG. 5), first and second urging portions 43/405 (FIG. 8, 9), and contact-detecting sensor 65. The (1) forces of the first urging portion and the second urging portion are collinear with a longitudinal axis of the syringe is not disclosed since urging portion 43 is not collinear with a longitudinal axis of syringe 45/etc. There is no rationale to combine Tomigashi with Kawaguchi.
EP 3082390 A1 to Akira et al. does not disclose that (2) a lifting and lowering section engages syringe 1603 or 802 between the first urging portion and the second urging portion. There is only one urging portion 1602 or 2106. There is no rationale to combine Akira with Tomigashi.
Similarly, other prior references do not disclose all the limitations of the independent claim. Therefore, the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD MCCLAIN whose telephone number is (571)272-7803. The examiner can normally be reached Monday through Friday from 8:30 a.m. to 5:00 p.m. and at gerald.mcclain@uspto.gov (see MPEP 502.03 (II)).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Gerald McClain/Primary Examiner, Art Unit 3652